Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00453-CR

                                  Cody Shane PIEPER,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A16199
                      Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 8, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice